The Attorney            General of Texas
                                                           December 22, 1982
MARK WHITE
Attorney General


                                        Gary E. Miller, M.D.                   Opinion No. MW-526
Supreme      Court Building             Commissioner
P. 0. BOY 12546
                                        Texas Department of Mental Health      Re: Whether barber and beauty
Austin,    TX. 76711.2546
5121475-2501
                                           and Mental Retardation              shops in Texas Department of
T&x      Q101674~1367                   P. 0. Box 12668                        Mental   Health  and   Mental
Telecopier     512/475-0266             Austin, Texas   78711                  Retardation must be licensed
                                                                               under the Barber and Cosme-
                                                                               tology Acts
1607 Main St., Suite 1400
Dallas, TX. 75201-4709
214/742+3944                            Dear Dr. Miller:

                                             You have requested our opinion as to whether barber and beauty
4624 Alberta      Ave., Suite     160
El Paso. TX.      79905.2793
                                        shops located in facilities of the Department of Mental Health and
915/533c3464                            Mental Retardation [hereinafter MHMR] must be licensed under the
                                        barber and cosmetology statutes. We presume that only licensed
                                        barbers and cosmetologists practice in such facilities. Section 2(a)
1220 Dallas Ave.. Suite          202
                                        of article 8407a. V.T.C.S., the     Texas Barber Law, prohibits the
Houston.     TX. 77002-6966
7131650.0666
                                        practice of barbering by any person "unless duly licensed and
                                        registered in accordance with all laws of this state regulating the
                                        practice of barbering." Likewise, section 9(a) of article 8451a,
806 Broadway.        Suite 312          V.T.C.S., the Cosmetology Regulatory Act, provides that no person may
Lubbock,  TX.       79401.3479
                                        "perform any practice of cosmetology without first obtaining a license
806/747-5236
                                        or certificate to perform that practice."

4309 N. Tenth, Suite 6                       Section 3(a) of article 8407a states that "[n]o person may own,
McAllen.     TX. 78501-1685             operate, or manage a barber shop without a barber shop permit issued
5121682.4547                            by the board [of barber examiners]." Section 3(b) directs every
                                        "firm, corporation, or person who opens a new barber shop" to apply
200 Main Plaza. Suite 400               for a temporary barber shop permit and pay an inspection fee of
San Antonio,  TX. 78205.2797            $25.00. An annual renewal fee of $25.00 is also required. section 19
5121225-4191                            of article 8451a specifies the requirements for obtaining a beauty
                                        shop license and also requires a license fee of $25.00.
 An Equal      Opportunity/
 Affirmative     Action     Employer         It might be argued that neither statute contemplates that an MHMR
                                        facility must obtain a license to operate a barber or beauty shop.
                                        Section 19(d) of article 8451a provides, however:

                                                     (d) In order that the public may          fix
                                                  responsibility for services, acts, or treatments
                                                  performed by persons licensed by the State Board
                                                  of Barber Examiners vis-a-vis those performed by




                                                                p. 1906
Dr. Gary E. Miller - Page 2   (MW-526)




         persons   licensed by    the   Texas  Cosmetology
         Commission, to promote the efficient and orderly
         administration of laws regulating barbers and the
         practice of barbering and the laws regulating
         cosmetologists and the practice of cosmetology,
         and to avoid confusion of the public as well as
         avoiding conflicts of jurisdiction between such
         board and commission which might impede effective
         administration or enforcement of the laws under
         their respective jurisdictions, from and after
         January 31, 1980:

            (1) a person licensed by the barber board may
         practice barbering only at a location for which
         the board has issued a barber shop permit, barber
         school or college permit, or any other permit. If
         the State Board of Barber Examiners and the Texas
         Cosmetology Commission license the same facility,
         the board may not adopt rules restricting or
         prohibiting the practice by a Class A barber in
         the facility; and

            (2)  a person licensed by the cosmetology
         commission may practice cosmetology only at a
         location for which the commission has issued a
         beauty shop license, private beauty culture school
         license, or any other license, If the State Board
         of Barber Examiners and the Texas Cosmetology
         Commission license the      SallIe facility, the
         commission may not adopt rules restricting or
         prohibiting the practice by a cosmetologist in the
         facility.

     Thus, the statute clearly indicates that licensed barbers and
cosmetologists may practice their professions only in licensed
facilities. Although both article 8407a, section 6, and article
8451a, section 39, exempt certain "persons" from the provisions of the
two statutes, neither excepts persons who practice in state
facilities, and neither provides any exception to the licensing of
barber or beauty shops.

     Furthermore, in Attorney General Opinion H-769 (1976). this
office held that a person employed as a psychologist by a hospital
licensed by MIIMRis not thereby exempt from the licensing requirements
of article 4512c, V.T.C.S., the Psychologists' Certification and
Licensing Act. The opinion indicated that the lack of a specific
statutory exception for MHMR facilities implies that psychologists
employed therein are not exempt from the licensing requirements for
psychologists. In our opinion, the absence of similar exceptions for




                               p. 1907
Dr. Gary E. Miller - Page 3    (MW-526)




barber and beauty shops in MHMR facilities, together with the specific
prohibition against the practice of barbering and cosmetology in
unlicensed facilities, obliges us to conclude that barber/beauty shops
located in MHMR facilities must be licensed under the barber and
cosmetology statutes.      Section 19 of     article 8451a     clearly
contemplates dual licensing in any facility where both barbering and
cosmetology are practiced.

                              SUMMARY

             Barber/beauty shops located in facilities of
          the Department of Mental Health and Mental
          Retardation are required to be licensed under the
          barber and cosmetology statutes, articles 8407a
          and 8451a. V.T.C.S.




                                          MARK      WHITE
                                          Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Rick Gilpin
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Chairman
Jon Bible
Rick Gilpin
Patricia Hinojosa
Jim Moellinger
Bruce Youngblood




                              p. 1908